ORDER DISMISSING APPEALThis is a pro se appeal from a district court "order denying motion to amend judgement of conviction." Third Judicial District Court, Lyon County; Leon Aberasturi, Judge.This court's review of this appeal reveals a jurisdictional defect. Specifically, the district court entered the order denying the motion to amend the judgment of conviction on April 24, 2019. Appellant did not file the notice of appeal, however, until June 5, 2019, well after the expiration of the 30-day appeal period prescribed by NRAP 4(b). Because an untimely notice of appeal fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994), this court lacks jurisdiction to consider this appeal, andORDERS this appeal DISMISSED.